DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 17-21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, lines 4-6, the phrase “obtaining a hybrid automatic-repeat request - acknowledgment (HARQ-ACK) information corresponding to a plurality of a physical downlink shared channel (PDSCH) associated with the transmitted data” is not clear in that it is not clear whether one piece of information is obtained or multiple piece of information that each correspond to each of a plurality of PDSCH is obtained. 

In claims 17 and 23, the “adjusting” step is indefinite in that it is not clear whether the phrase “the PUSCH is transmitted over all the resources allocated for the PUSCH” is the condition for the adjusting step. If so, it is also not clear what happens when the PUSCH is NOT transmitted over all the resources allocated for the PUSCH. 
In claims 18 and 24, it is not clear what “a code block group transmission information (CBGTI)” is. The term is not found anywhere in the specification. Instead, the specification uses the term “CBG transport indicator bit field” as CBGTI. 
In claims 19 and 25, it is not clear what is meant by “the CBGTI is configured with 0”. In the specification, the teaching is that CBGTIs are set to a certain value and comprise 4 bits. The CBGTI being configured with 0 is not only indefinite, but also doesn’t seem to reflect the teaching in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 16, 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al., US 2017/0055296 (Cheng).
Cheng discloses communication device and a method for determining a contention window size in a communication network. 
Regarding claims 1 and 20, Cheng teaches a base station and a method performed by a base station in a wireless communication system (The first communication device maybe a network node e.g. a base station that is serving a secondary cell (SCell) and a PCell or the first communication device may be a user equipment (UE) configured with one primary cell and at least one SCell., [0064]), the method comprising: performing data transmission in a listen-before-talk (LBT) mode (The embodiments address LBT for data (burst) transmissions that are carried for example on the PDSCH or PUSCH., [0067]); obtaining a hybrid automatic-repeat request - acknowledgment (HARQ-ACK) information corresponding to a plurality of a physical downlink shared channel (PDSCH) associated with the transmitted data (The receiver(s) of a data transmission is configured to provide HARQ feedback to the transmitter to indicate whether the data has been received successfully (ACK) or not (NACK) according to the LTE specs., [0067]; also see Fig. 10 and [0071] and [0072] for the teaching of plurality of HARQ-ACK/NACK corresponding to a plurality of PDSCH); and adjusting a contention window size (CWS) based on the HARQ-ACK information (The random backoff contention window size, CW, is modified by the transmitter (first . 
Regarding claims 15 and 21, Cheng inherently teaches that the plurality of the PDSCH overlaps with any sub-band because it is well known and understood that PDSCH occupy a bandwidth, and thus, it occupies any sub-band. 
Regarding claims 16 and 22, Cheng teaches a user equipment (UE) and a method performed by a UE in a wireless communication system (The first communication device maybe a network node e.g. a base station that is serving a secondary cell (SCell) and a PCell or the first communication device may be a user equipment (UE) configured with one primary cell and at least one SCell., [0064]), the method comprising: performing data transmission in a listen-before-talk (LBT) mode (The embodiments address LBT for data (burst) transmissions that are carried for example on the PDSCH or PUSCH., [0067]); obtaining a hybrid automatic repeat request - acknowledgement (HARQ-ACK) information corresponding to a physical uplink shared channel (PUSCH) (The receiver(s) of a data transmission is configured to provide HARQ feedback to the transmitter to indicate whether the data has been received successfully (ACK) or not (NACK) according to the LTE specs., [0067]; and adjusting a contention window size (CWS) based on the HARQ-ACK information (The . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claims 17-19 and 23-25, Cheng fails to specifically teach the recited limitations. However, the limitations, namely, “adjusting a contention window size (CWS) based on the HARQ-ACK information in case that the PUSCH is transmitted over all the resources allocated for the PUSCH”, “the HARQ-ACK information is associated with a code block group transmission information (CBGTI) in case that data transmission is performed per code block group (CBG)”, and “the HARQ-ACK information is identified as an acknowledgement (ACK) in case that the CBGTI is configured with 0” are directed to implementational details which can . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Falahati et al. PG Pub. teaches management of LBT contention window size by receiving an acknowledgement and modifying a first contention window size and a second contention window size based on the received acknowledgement. 
The Kim et al. PG Pub. teaches adjusting a downlink LBT parameter by a base station in a licensed assisted access (LAA) system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472